Citation Nr: 1045246	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  09-08 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1971 to May 1974.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated June 2007, of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.

2.  The Veteran experienced chronic symptoms of tinnitus in 
service and continuous symptoms of tinnitus since service 
separation. 

3.  The currently diagnosed tinnitus has been related to 
continuous post-service symptoms of tinnitus.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the tinnitus 
was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, in a March 2009 letter, VA provided the Veteran 
with VCAA notice regarding his claim for service connection for 
tinnitus.  Because the claim is resolved in the Veteran's favor, 
further reasons and bases regarding compliance with the VCAA 
duties to notify and assist is moot because such additional 
notice or assistance could not further aid in substantiating the 
claim.  

Service Connection for Tinnitus

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  With chronic 
disease as such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent causes.  
If a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as sensorineural 
hearing loss, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed to 
have been incurred in service even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

The Board accepts that the Veteran has a current disability of 
tinnitus.  In Charles v. Principi, 16 Vet. App. 370 (2002), the 
U. S. Court of Appeals for Veterans Claims (Court) determined 
that tinnitus is the type of disorder associated with symptoms 
capable of lay observation.  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In May 2006, the Veteran filed a claim of service connection for 
tinnitus, and in the claim he contended that tinnitus began in 
service.  See May 2006 VA Form 21-526.  In a March 2009 
statement, the Veteran contends that during service he was 
exposed to consistent noise from the continuous engine roar of B-
52 and KC-135 aircraft.  He reported that his office was in a 
sheet metal hangar that was adjacent to the runway at U-Tapao 
Airfield in Thailand and that the noise exposure during that time 
caused his tinnitus.  A September 1972 medical consultation 
report noted that the Veteran worked in a high noise area.  Based 
on this evidence, the Board finds that the Veteran was exposed to 
acoustic trauma in service. 

After a review of the evidence, the Board also finds that the 
Veteran had chronic symptoms of tinnitus in service, and 
continuous symptoms of tinnitus since service separation.  The 
Board places a high probative value on the Veteran's statements 
of constant exposure to noise for his active duty service 
associated with constant exposure to noise from the continuous 
engine roar of B-52 and KC-135 aircraft, without hearing 
protection, and of ringing in the ears.  

The evidence weighing in favor of the Veteran's claim includes 
statements by the Veteran, as well as service and post-service 
treatment records that document hearing problems.  Service 
treatment records show that in December 1971 the Veteran had a 
left earache for one week without evidence of tinnitus.  A March 
1972 service treatment record noted an earache and right ear 
irritation.  His impression was otitis externa of the right ear; 
there was also a reference to tinnitus, however it is not 
legible.  A September 1972 medical consultation report noted non-
specific ear complaints and a provisional diagnosis of rule out 
(R/O) hearing loss.  An August 1973 service treatment record 
noted some pressure in the Veteran's ear.  An October 1990 Report 
of Medical Examination noted slight high frequency hearing loss 
and recommended the use of ear protection.  A February 2001 
private treatment record noted left ear pain and fullness.  A 
July 2004 private treatment record noted possible left ear 
impairment with wax in canal.  A June 2005 private treatment 
record noted an earache and pressure felt in the Veteran's ears.

The Board notes that on VA audiological examination in May 2007 
the examiner was of the opinion that tinnitus was less likely as 
not caused by or a result of acoustic trauma during military 
service; however, the examiner based her opinion on an inaccurate 
factual assumption that there was no evidence of hearing loss and 
tinnitus in service or exposure to acoustic trauma in service.  
In March 2009, the Veteran credibly stated that he was exposed to 
acoustic trauma in service and also that he complained of hearing 
problems in service.  A September 1972 medical consultation 
report noted that the Veteran worked in a high noise area.  

For these reasons, the Board places no probative value on the May 
2007 VA audiological nexus opinion.  A significant factor to be 
considered for any opinion is the accuracy of the factual 
predicate, regardless of whether the information supporting the 
opinion is obtained by review of medical records or lay reports 
of injury, symptoms and/or treatment.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (an opinion based upon an inaccurate factual 
premise has no probative value).  While an examiner can render a 
current diagnosis based upon his examination of the veteran, the 
Court has held that without a thorough review of the record, an 
opinion regarding the etiology of the underlying condition can be 
no better than the facts alleged by the veteran.  Swan v. Brown, 
5 Vet. App. 229, 233 (1993).  In effect, it is mere speculation.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).  

Based upon the in-service loud noise exposure, in-service 
symptoms of hearing loss, continuous symptoms of tinnitus since 
service separation noted above, the Board finds that the 
currently diagnosed tinnitus has been related to continuous post-
service symptoms of tinnitus.  See Rhodes v. Brown, 4 Vet. App. 
124, 126-27 (1993) (lay witnesses testimony of post-service 
continuous symptoms of numbness and tingling may be sufficient to 
substantiate a claim of service connection for thoracic outlet 
syndrome); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay 
statements are competent on in- service symptoms and post-service 
symptoms of dizziness, loss of balance, hearing trouble, stumble 
and fall, and tinnitus that later formed the basis of diagnosis 
of Meniere's disease); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995) (lay statements regarding continuity of symptomatology 
provide a direct link between the active service and the current 
state of his condition); Savage v. Gober, 10 Vet. App. 488, 496-
97 (1997) (continuity of post-service symptoms is "a substitute 
way of showing" in-service incurrence and medical nexus).  

For these reasons, and resolving reasonable doubt in the 
Veteran's favor, the Board finds that the criteria for service 
connection for tinnitus have been met.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


